Citation Nr: 9920938	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-16 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel




INTRODUCTION

The veteran had active service from July 1965 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that granted service 
connection for PTSD, and assigned a 50 percent evaluation 
under diagnostic code 9411, effective from November 1997.  
The veteran submitted a notice of disagreement in September 
1998, and the RO issued a statement of the case in September 
1998.  The veteran submitted a substantive appeal in October 
1998.


FINDING OF FACT

The veteran's PTSD is manifested primarily by obsessive 
behaviors in daily living; panic attacks; a detachment from 
others; constricted feelings; pessimism; a history of extreme 
outbursts of anger and hypervigilance; difficulties falling 
or staying asleep; depression; severe anxiety; and difficulty 
with work and family relationships, producing total 
occupational impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for PTSD are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.41, 
4.130, Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1965 to June 1969.

Service department records show that the veteran participated 
in several combat operations in Vietnam and that he was 
awarded the following medals:  National Defense Service 
Medal, Vietnam Service Medal, Vietnam Campaign Medal, 
Presidential Unit Citation, Combat Action Ribbon, Good 
Conduct Medal, and Republic of Vietnam Gallantry Cross.  The 
veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was that of a rifleman.

Statements of the veteran are to the effect that he saw a 
tremendous amount of shooting and death in Vietnam, including 
constant firefights; the bodies of friends torn in half; and 
heads exploded and shot right next to him.  There was also an 
ambush by the North Vietnamese Army, in which only 25 men 
survived (out of 250), including the veteran.

The veteran underwent a VA examination in February 1998, and 
reported his Vietnam combat experiences.  He reported 
reacting to his experiences with horror, followed by 
numbness.  Records indicate that the veteran became affected 
by his experiences while still in service, and a substantial 
change was noted in his personality upon his return.  The 
examiner found that the veteran fully met all of the criteria 
for the diagnosis of PTSD in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  The examiner also noted that the veteran 
had become quite detached from others and had no close 
friends; that the only person with whom the veteran had a 
psychologically intimate involvement was his wife; that his 
range of feelings had become quite constricted and his sense 
of the future pessimistic; that the veteran had a history of 
extreme outbursts of anger and hypervigilance; and that the 
veteran had much difficulty falling or staying asleep due to 
dreams and worries about his house being invaded.  The 
examiner also noted that the veteran's ability to function in 
virtually every area of the veteran's life was clearly 
affected by his experiences, and that the veteran had 
secondary problems, including an alcohol problem and severe 
anxiety as a result of PTSD.  The examiner assigned a GAF 
(Global Assessment of Functioning) score of approximately 35, 
due to severe impairment in family relationships, mood, 
avoidance of friends and occasional highly inappropriate 
outbursts.  The examiner noted that the veteran had not 
worked since 1987, when he had become permanently disabled 
due to an industrial accident, and that regardless of the 
veteran's physical disability, his psychological condition 
would now effectively prohibit a successful vocational 
adjustment.

An April 1998 RO rating decision granted service connection 
for PTSD, and assigned a 50 percent evaluation under 
diagnostic code 9411, effective from November 1997.

A June 1998 statement from the veteran's wife, which was 
signed by the veteran, described how the veteran does not 
speak to his only brother and avoids all other  family 
members by isolating himself in his room; does not attend 
family functions, including weddings, graduations, wakes, or 
funerals; has quit a number of jobs and has been asked to 
leave a number of jobs; and does drink when he is depressed 
and becomes moody, leading to violent outbursts.  The 
veteran's wife also described several obsessive behaviors of 
the veteran in performing daily tasks, including checking the 
alarm clock 3 times; checking all windows and doors before 
going to bed; setting clothes out in a precise manner; 
washing eye glasses each morning, including extra pairs; 
scrubbing hands and nails and keeping nails clean and short; 
having his hair cut in a short military style every 2 weeks; 
checking his weight when he gets up, after breakfast, noon 
time, before and after supper, and before bed; ensuring that 
cars in the driveway are parked in a certain order; always 
sitting at the rear of a restaurant, facing the door; and 
always having an aisle seat on the far right side of a 
theater.  A panic attack can be triggered by any sort of 
disruption of the veteran's schedule, such as mail not being 
delivered at the same time each day; the TV guide being 
missing; inability to find the screwdriver or a stapler, etc.  
The veteran's wife also described how the veteran gets 
frustrated trying to express himself, and often begins a 
statement in the middle of his thought process instead of the 
beginning. 

B.  Legal Analysis

The veteran's claim for an increased evaluation for PTSD is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Code 9411, PTSD is rated as 
follows:

Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.-100 
percent

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent

In this case, other than the February 1998 VA examination, 
there are no post-service medical records in the claims 
folder that would indicate whether or not the veteran 
receives VA outpatient treatment, weekly group therapy, 
individual therapy, or medications for PTSD.  The evidence of 
record reflects that the veteran meets all the criteria for 
PTSD in the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  The 
examiner assigned a GAF score in the mid-30s, which is 
indicative of major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
avoids friends, neglects family, and is unable to work).  
While the veteran has not been employed since 1987 due to a 
physical disability, the examiner noted that the veteran's 
current psychological condition would prohibit any successful 
vocational adjustment at this time.

Inasmuch as the only competent (medical) evidence on point is 
to the effect that the veteran's PTSD "would prohibit any 
successful vocational adjustment at this time," the Board 
finds that the PTSD is so severe as to produce total 
occupational impairment, the criterion for the 100 percent 
rating.  

The Board finds that the evidence shows that this level of 
impairment due to PTSD has existed since the effective date 
of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, a rating of 100 percent is warranted.  As the 
preponderance of the evidence is in favor of the veteran's 
claim for a higher evaluation for PTSD, the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
regulations applicable to the payment of monetary benefits.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

